Exhibit 10.8
SOURCEFIRE, INC.
2007 STOCK INCENTIVE PLAN
NOTICE OF RESTRICTED STOCK UNIT AWARD

       
 
Grantee’s Name and Address:  
 
 
 
 

     You (the “Grantee”) have been granted an award of Restricted Stock Units
(the “Award”), subject to the terms and conditions of this Notice of Restricted
Stock Unit Award (the “Notice”), the Sourcefire, Inc. 2007 Stock Incentive Plan,
as amended from time to time (the “Plan”) and the Restricted Stock Unit
Agreement (the “Agreement”) attached hereto, as follows. Unless otherwise
provided herein, the terms in this Notice shall have the same meaning as those
defined in the Plan.

       
 
Award Number  
 
Date of Award  
 
Vesting Commencement Date  
 
Total Number of Restricted Stock
Units Awarded (the “Units”)  

Vesting Schedule:
     Subject to the Grantee’s Continuous Service and other limitations set forth
in this Notice, the Agreement and the Plan, the Units will “vest” in accordance
with the following schedule (the “Vesting Schedule”):
     [Grantee’s interest in the Units will vest in four (4) equal annual
installments of twenty-five percent (25%) of the Units, such that twenty-five
percent (25%) of such Units shall vest on the first annual anniversary of the
Vesting Commencement Date and subsequently on the second, third and fourth
annual anniversary of the Vesting Commencement Date until the Shares are 100%
vested.]
     In the event of the Grantee’s change in status from Employee to Consultant
or Director, the determination of whether such change in status results in a
termination of Continuous Service will be determined in accordance with
Section 409A of the Code.
     During any authorized leave of absence, the vesting of the Units as
provided in this schedule shall be suspended (to the extent permitted under
Section 409A of the Code) after the leave of absence exceeds a period of three
(3) months. The Vesting Schedule of the Units shall be extended by the length of
the suspension. Vesting of the Units shall resume upon the Grantee’s termination
of the leave of absence and return to service to the Company or a Related
Entity; provided, however, that if the leave of absence exceeds six (6) months,
and a return to service upon expiration of such leave is not guaranteed by
statute or contract, then (a) the Grantee’s Continuous Service shall be deemed
to terminate on the first date following such six-

 



--------------------------------------------------------------------------------



 



month period and (b) the Grantee will forfeit the Units that are unvested on the
date of the Grantee’s termination of Continuous Service. An authorized leave of
absence shall include sick leave, military leave, or other bona fide leave of
absence (such as temporary employment by the government). Notwithstanding the
foregoing, with respect to a leave of absence due to any medically determinable
physical or mental impairment of the Grantee that can be expected to result in
death or can be expected to last for a continuous period of not less than six
(6) months, where such impairment causes the Grantee to be unable to perform the
duties of the Grantee’s position of employment or substantially similar position
of employment, a twenty-nine (29) month period of absence shall be substituted
for such six (6) month period above.
     For purposes of this Notice and the Agreement, the term “vest” shall mean,
with respect to any Units, that such Units are no longer subject to forfeiture
to the Company. If the Grantee would become vested in a fraction of a Unit, such
Unit shall not vest until the Grantee becomes vested in the entire Unit.
     Vesting shall cease upon the date the Grantee terminates Continuous Service
for any reason, including death or Disability. In the event the Grantee
terminates Continuous Service for any reason, including death or Disability, any
unvested Units held by the Grantee immediately upon such termination of the
Grantee’s Continuous Service shall be forfeited and deemed reconveyed to the
Company and the Company shall thereafter be the legal and beneficial owner of
such reconveyed Units and shall have all rights and interest in or related
thereto without further action by the Grantee.
     IN WITNESS WHEREOF, the Company and the Grantee have executed this Notice
and agree that the Award is to be governed by the terms and conditions of this
Notice, the Plan, and the Agreement.

            SOURCEFIRE, INC.
a Delaware corporation
      By:           Title:          Date:       

THE GRANTEE ACKNOWLEDGES AND AGREES THAT THE UNITS SHALL VEST, IF AT ALL, ONLY
DURING THE PERIOD OF THE GRANTEE’S CONTINUOUS SERVICE OR AS OTHERWISE
SPECIFICALLY PROVIDED HEREIN (NOT THROUGH THE ACT OF BEING HIRED, BEING GRANTED
THIS AWARD OR ACQUIRING SHARES HEREUNDER). THE GRANTEE FURTHER ACKNOWLEDGES AND
AGREES THAT NOTHING IN THIS NOTICE, THE AGREEMENT, NOR IN THE PLAN, SHALL CONFER
UPON THE GRANTEE ANY RIGHT WITH RESPECT TO CONTINUATION OF THE GRANTEE’S
CONTINUOUS SERVICE, NOR SHALL IT INTERFERE IN ANY WAY WITH THE GRANTEE’S RIGHT
OR THE COMPANY’S RIGHT TO TERMINATE THE GRANTEE’S CONTINUOUS SERVICE AT ANY
TIME, WITH OR WITHOUT CAUSE, AND WITH OR WITHOUT NOTICE. THE GRANTEE
ACKNOWLEDGES THAT UNLESS THE GRANTEE HAS A WRITTEN EMPLOYMENT AGREEMENT WITH THE
COMPANY TO THE CONTRARY, THE GRANTEE’S STATUS IS AT WILL.

2



--------------------------------------------------------------------------------



 



Grantee Acknowledges and Agrees:
     The Grantee acknowledges receipt of a copy of the Plan and the Agreement
and represents that he or she is familiar with the terms and provisions thereof,
and hereby accepts the Award subject to all of the terms and provisions hereof
and thereof. The Grantee has reviewed this Notice, the Agreement and the Plan in
their entirety, has had an opportunity to obtain the advice of counsel prior to
executing this Notice and fully understands all provisions of this Notice, the
Agreement and the Plan. The Grantee further agrees and acknowledges that this
Award is a non-elective arrangement pursuant to Section 409A of the Code.
     The Grantee further acknowledges that, from time to time, the Company may
be in a “blackout period” and/or subject to applicable federal securities laws
that could subject the Grantee to liability for engaging in any transaction
involving the sale of the Company’s Shares. The Grantee further acknowledges and
agrees that, prior to the sale of any Shares acquired under this Award, it is
the Grantee’s responsibility to determine whether or not such sale of Shares
will subject the Grantee to liability under insider trading rules or other
applicable federal securities laws.
     [The Grantee understands that the Award is subject to the Grantee’s consent
to access this Notice, the Agreement, the Plan and the Plan prospectus
(collectively, the “Plan Documents”) in electronic form on the Company’s
intranet or the website of the Company’s designated brokerage firm, if
applicable. By signing below (or providing an electronic signature by clicking
below) and accepting the grant of the Award, the Grantee: (i) consents to access
electronic copies (instead of receiving paper copies) of the Plan Documents via
the Company’s intranet or the website of the Company’s designated brokerage
firm, if applicable; (ii) represents that the Grantee has access to the
Company’s intranet or the website of the Company’s designated brokerage firm, if
applicable; (iii) acknowledges receipt of electronic copies, or that the Grantee
is already in possession of paper copies, of the Plan Documents; and
(iv) acknowledges that the Grantee is familiar with and accepts the Award
subject to the terms and provisions of the Plan Documents.
     The Company may, in its sole discretion, decide to deliver any Plan
Documents by electronic means or request the Grantee’s consent to participate in
the Plan by electronic means. The Grantee hereby consents to receive such
documents by electronic delivery and agrees to participate in the Plan through
an on-line or electronic system established and maintained by the Company or a
third party designated by the Company.]
     The Grantee hereby agrees that all questions of interpretation and
administration relating to this Notice, the Plan and the Agreement shall be
resolved by the Administrator in accordance with Section 8 of the Agreement. The
Grantee further agrees to the venue and jurisdiction selection in accordance
with Section 9 of the Agreement. The Grantee further agrees to notify the
Company upon any change in his or her residence address indicated in this
Notice.

3



--------------------------------------------------------------------------------



 



                Date:                                                 Grantee’s
Signature        Grantee’s Printed Name          Address         City, State &
Zip   

4



--------------------------------------------------------------------------------



 



         

Exhibit 10.8
Award Number: __________________
SOURCEFIRE, INC.
2007 STOCK INCENTIVE PLAN
RESTRICTED STOCK UNIT AGREEMENT
     1. Issuance of Units. Sourcefire, Inc., a Delaware corporation (the
“Company”), hereby issues to the Grantee (the “Grantee”) named in the Notice of
Restricted Stock Unit Award (the “Notice”) an award (the “Award”) of the Total
Number of Restricted Stock Units Awarded set forth in the Notice (the “Units”),
subject to the Notice, this Restricted Stock Unit Agreement (the “Agreement”)
and the terms and provisions of the Sourcefire, Inc. 2007 Stock Incentive Plan,
as amended from time to time (the “Plan”), which is incorporated herein by
reference. Unless otherwise provided herein, the terms in this Agreement shall
have the same meaning as those defined in the Plan.
     2. Transfer Restrictions. The Units may not be transferred in any manner
other than by will or by the laws of descent and distribution.
     3. Conversion of Units and Issuance of Shares.
          (a) General. Subject to Sections 3(b) and 3(c), one share of Common
Stock shall be issuable for each Unit subject to the Award (the “Shares”) upon
vesting. Immediately thereafter, or as soon as administratively feasible, the
Company will transfer the appropriate number of Shares to the Grantee after
satisfaction of any required tax or other withholding obligations. Any
fractional Unit remaining after the Award is fully vested shall be discarded and
shall not be converted into a fractional Share. Notwithstanding the foregoing,
the relevant number of Shares shall be issued no later than March 15th of the
year following the calendar year in which the Award vests. The Award shall be
Assumed in connection with any Corporate Transaction, effective upon the
consummation of such Corporate Transaction.
          (b) Delay of Conversion. The conversion of the Units into the Shares
under Section 3(a) above, shall be delayed in the event the Company reasonably
anticipates that the issuance of the Shares would constitute a violation of
federal securities laws or other Applicable Law. If the conversion of the Units
into the Shares is delayed by the provisions of this Section 3(b), the
conversion of the Units into the Shares shall occur at the earliest date at
which the Company reasonably anticipates issuing the Shares will not cause a
violation of federal securities laws or other Applicable Law. For purposes of
this Section 3(b), the issuance of Shares that would cause inclusion in gross
income or the application of any penalty provision or other provision of the
Code is not considered a violation of Applicable Law.
          (c) Delay of Issuance of Shares. The Company shall delay the issuance
of any Shares under this Section 3 to the extent necessary to comply with
Section 409A(a)(2)(B)(i) of the Code (relating to payments made to certain
“specified employees” of certain publicly-traded companies); in such event, any
Shares to which the Grantee would otherwise be entitled during

 



--------------------------------------------------------------------------------



 



the six (6) month period following the date of the Grantee’s termination of
Continuous Service will be issuable on the first business day following the
expiration of such six (6) month period.
     4. Right to Shares. The Grantee shall not have any right in, to or with
respect to any of the Shares (including any voting rights or rights with respect
to dividends paid on the Common Stock) issuable under the Award until the Award
is settled by the issuance of such Shares to the Grantee.
     5. Taxes.
          (a) Tax Liability. The Grantee is ultimately liable and responsible
for all taxes owed by the Grantee in connection with the Award, regardless of
any action the Company or any Related Entity takes with respect to any tax
withholding obligations that arise in connection with the Award. Neither the
Company nor any Related Entity makes any representation or undertaking regarding
the treatment of any tax withholding in connection with any aspect of the Award,
including the grant, vesting, assignment, release or cancellation of the Units,
the delivery of Shares, the subsequent sale of any Shares acquired upon vesting
and the receipt of any dividends or dividend equivalents. The Company does not
commit and is under no obligation to structure the Award to reduce or eliminate
the Grantee’s tax liability.
          (b) Payment of Withholding Taxes. Prior to any event in connection
with the Award (e.g., vesting) that the Company determines may result in any tax
withholding obligation, whether United States federal, state, local or non-U.S.,
including any social insurance, employment tax, payment on account or other
tax-related obligation (the “Tax Withholding Obligation”), the Grantee must
arrange for the satisfaction of the minimum amount of such Tax Withholding
Obligation in a manner acceptable to the Company.
               (i) By Share Withholding. If permissible under Applicable Law,
the Grantee authorizes the Company to, upon the exercise of its sole discretion,
withhold from those Shares otherwise issuable to the Grantee the whole number of
Shares sufficient to satisfy the minimum applicable Tax Withholding Obligation.
The Grantee acknowledges that the withheld Shares may not be sufficient to
satisfy the Grantee’s minimum Tax Withholding Obligation. Accordingly, the
Grantee agrees to pay to the Company or any Related Entity as soon as
practicable, including through additional payroll withholding, any amount of the
Tax Withholding Obligation that is not satisfied by the withholding of Shares
described above.
               (ii) By Sale of Shares. Unless the Grantee determines to satisfy
the Tax Withholding Obligation by some other means in accordance with clause
(iii) below, the Grantee’s acceptance of this Award constitutes the Grantee’s
instruction and authorization to the Company and any brokerage firm determined
acceptable to the Company for such purpose to, upon the exercise of Company’s
sole discretion, sell on the Grantee’s behalf a whole number of Shares from
those Shares issuable to the Grantee as the Company determines to be appropriate
to generate cash proceeds sufficient to satisfy the minimum applicable Tax
Withholding Obligation. Such Shares will be sold on the day following the date
on which such Tax Withholding Obligation arises (e.g., a vesting date) or as
soon thereafter as practicable. The Grantee will be responsible for all broker’s
fees and other costs of sale, and the Grantee agrees to indemnify and hold the
Company harmless from any losses, costs, damages, or expenses relating to any
such

2



--------------------------------------------------------------------------------



 



sale. To the extent the proceeds of such sale exceed the Grantee’s minimum Tax
Withholding Obligation, the Company agrees to pay such excess in cash to the
Grantee. The Grantee acknowledges that the Company or its designee is under no
obligation to arrange for such sale at any particular price, and that the
proceeds of any such sale may not be sufficient to satisfy the Grantee’s minimum
Tax Withholding Obligation. Accordingly, the Grantee agrees to pay to the
Company or any Related Entity as soon as practicable, including through
additional payroll withholding, any amount of the Tax Withholding Obligation
that is not satisfied by the sale of Shares described above.
               (iii) By Check, Wire Transfer or Other Means. At any time not
less than five (5) business days (or such fewer number of business days as
determined by the Administrator) before any Tax Withholding Obligation arises
(e.g., a vesting date), the Grantee may elect to satisfy the Grantee’s Tax
Withholding Obligation by delivering to the Company an amount that the Company
determines is sufficient to satisfy the Tax Withholding Obligation by (x) wire
transfer to such account as the Company may direct, (y) delivery of a certified
check payable to the Company, or (z) such other means as specified from time to
time by the Administrator.
Notwithstanding the foregoing, the Company or a Related Entity also may satisfy
any Tax Withholding Obligation by offsetting any amounts (including, but not
limited to, salary, bonus and severance payments) payable to the Grantee by the
Company and/or a Related Entity. Furthermore, in the event of any determination
that the Company has failed to withhold a sum sufficient to pay all withholding
taxes due in connection with the Award, the Grantee agrees to pay the Company
the amount of such deficiency in cash within five (5) days after receiving a
written demand from the Company to do so, whether or not the Grantee is an
employee of the Company at that time.
     6. Entire Agreement; Governing Law. The Notice, the Plan and this Agreement
constitute the entire agreement of the parties with respect to the subject
matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and the Grantee with respect to the subject matter
hereof, and may not be modified adversely to the Grantee’s interest except by
means of a writing signed by the Company and the Grantee. These agreements are
to be construed in accordance with and governed by the internal laws of the
State of Maryland without giving effect to any choice of law rule that would
cause the application of the laws of any jurisdiction other than the internal
laws of the State of Maryland to the rights and duties of the parties. Should
any provision of the Notice or this Agreement be determined to be illegal or
unenforceable, the other provisions shall nevertheless remain effective and
shall remain enforceable.
     7. Construction. The captions used in the Notice and this Agreement are
inserted for convenience and shall not be deemed a part of the Award for
construction or interpretation. Except when otherwise indicated by the context,
the singular shall include the plural and the plural shall include the singular.
Use of the term “or” is not intended to be exclusive, unless the context clearly
requires otherwise.
     8. Administration and Interpretation. Any question or dispute regarding the
administration or interpretation of the Notice, the Plan or this Agreement shall
be submitted by

3



--------------------------------------------------------------------------------



 



the Grantee or by the Company to the Administrator. The resolution of such
question or dispute by the Administrator shall be final and binding on all
persons.
     9. Venue and Jurisdiction. The parties agree that any suit, action, or
proceeding arising out of or relating to the Notice, the Plan or this Agreement
shall be brought exclusively in the United States District Court for the
District of Maryland (or should such court lack jurisdiction to hear such
action, suit or proceeding, in a Maryland state court in the County of Howard)
and that the parties shall submit to the jurisdiction of such court. The parties
irrevocably waive, to the fullest extent permitted by law, any objection the
party may have to the laying of venue for any such suit, action or proceeding
brought in such court. If any one or more provisions of this Section 9 shall for
any reason be held invalid or unenforceable, it is the specific intent of the
parties that such provisions shall be modified to the minimum extent necessary
to make it or its application valid and enforceable.
     10. Notices. Any notice required or permitted hereunder shall be given in
writing and shall be deemed effectively given upon personal delivery, upon
deposit for delivery by an internationally recognized express mail courier
service or upon deposit in the United States mail by certified mail (if the
parties are within the United States), with postage and fees prepaid, addressed
to the other party at its address as shown in these instruments, or to such
other address as such party may designate in writing from time to time to the
other party.
     11. [Nature of Award. In accepting the Award, the Grantee acknowledges and
agrees that:
          (a) the Plan is established voluntarily by the Company, it is
discretionary in nature, and it may be modified, amended, suspended or
terminated by the Company at any time, unless otherwise provided in the Plan and
this Agreement;
          (b) the Award is voluntary and occasional and does not create any
contractual or other right to receive future awards of Units, or benefits in
lieu of Units, even if Units have been awarded repeatedly in the past;
          (c) all decisions with respect to future awards, if any, will be at
the sole discretion of the Company;
          (d) the Grantee’s participation in the Plan is voluntary;
          (e) the Grantee’s participation in the Plan shall not create a right
to any employment with the Grantee’s employer and shall not interfere with the
ability of the Company or the employer to terminate the Grantee’s employment
relationship, if any, at any time;
          (f) the Award is not part of normal or expected compensation or salary
for any purposes, including, but not limited to, calculating any severance,
resignation, termination, redundancy, end of service payments, bonuses,
long-service awards, pension or retirement or welfare benefits or similar
payments and in no event should be considered as compensation for, or relating
in any way to, past services for the Company or any Related Entity;

4



--------------------------------------------------------------------------------



 



          (g) in the event that the Grantee is not an Employee of the Company or
any Related Entity, the Award and the Grantee’s participation in the Plan will
not be interpreted to form an employment or service contract or relationship
with the Company or any Related Entity;
          (h) the future value of the underlying Shares is unknown and cannot be
predicted with certainty;
          (i) in consideration of the Award, no claim or entitlement to
compensation or damages shall arise from termination of the Award or diminution
in value of the Award or Shares acquired upon vesting of the Award, resulting
from termination of the Grantee’s Continuous Service by the Company or any
Related Entity (for any reason whatsoever and whether or not in breach of local
labor laws) and in consideration of the grant of the Award, the Grantee
irrevocably releases the Company and any Related Entity from any such claim that
may arise; if, notwithstanding the foregoing, any such claim is found by a court
of competent jurisdiction to have arisen, then, by signing the Notice, the
Grantee shall be deemed irrevocably to have waived his or her right to pursue or
seek remedy for any such claim or entitlement;
          (j) in the event of termination of the Grantee’s Continuous Service
(whether or not in breach of local labor laws), the Grantee’s right to receive
Awards under the Plan and to vest in such Awards, if any, will terminate
effective as of the date that the Grantee is no longer providing services and
will not be extended by any notice period mandated under local law (e.g.,
providing services would not include a period of “garden leave” or similar
period pursuant to local law); furthermore, in the event of termination of the
Grantee’s Continuous Service (whether or not in breach of local labor laws), the
Administrator shall have the exclusive discretion to determine when the Grantee
is no longer providing services for purposes of this Award;
          (k) the Company is not providing any tax, legal or financial advice,
nor is the Company making any recommendations regarding the Grantee’s
participation in the Plan or the Grantee’s acquisition or sale of the underlying
Shares; and
          (l) the Grantee is hereby advised to consult with the Grantee’s own
personal tax, legal and financial advisers regarding the Grantee’s participation
in the Plan before taking any action related to the Plan.]
     12. Data Privacy.
          (a) The Grantee hereby explicitly and unambiguously consents to the
collection, use and transfer, in electronic or other form, of the Grantee’s
personal data as described in the Notice and this Agreement by and among, as
applicable, the Grantee’s employer, the Company and any Related Entity for the
exclusive purpose of implementing, administering and managing the Grantee’s
participation in the Plan.
          (b) The Grantee understands that the Company and the Grantee’s
employer may hold certain personal information about the Grantee, including, but
not limited to, the Grantee’s name, home address and telephone number, date of
birth, social insurance or other identification number, salary, nationality, job
title, any Shares or directorships held in the Company, details of all Units or
any other entitlement to Shares awarded, canceled, vested, unvested or
outstanding

5



--------------------------------------------------------------------------------



 



in the Grantee’s favor, for the exclusive purpose of implementing, administering
and managing the Plan (“Data”).
          (c) The Grantee understands that Data will be transferred to any third
party assisting the Company with the implementation, administration and
management of the Plan. The Grantee understands that the recipients of the Data
may be located in the Grantee’s country, or elsewhere, and that the recipients’
country may have different data privacy laws and protections than the Grantee’s
country. The Grantee understands that the Grantee may request a list with the
names and addresses of any potential recipients of the Data by contacting the
Grantee’s local human resources representative. The Grantee authorizes the
Company and any other possible recipients which may assist the Company
(presently or in the future) with implementing, administering and managing the
Plan to receive, possess, use, retain and transfer the Data, in electronic or
other form, for the sole purpose of implementing, administering and managing the
Grantee’s participation in the Plan. The Grantee understands that Data will be
held only as long as is necessary to implement, administer and manage the
Grantee’s participation in the Plan. The Grantee understands that the Grantee
may, at any time, view Data, request additional information about the storage
and processing of Data, require any necessary amendments to Data or refuse or
withdraw the consents herein, in any case without cost, by contacting in writing
the Grantee’s local human resources representative. The Grantee understands,
however, that refusal or withdrawal of consent may affect the Grantee’s ability
to participate in the Plan. For more information on the consequences of the
Grantee’s refusal to consent or withdrawal of consent, the Grantee understands
that the Grantee may contact the Grantee’s local human resources representative.
     13. Language. If the Grantee has received this Agreement or any other
document related to the Plan translated into a language other than English and
if the translated version is different than the English version, the English
version will control, unless otherwise prescribed by Applicable Law.
     14. Amendment and Delay to Meet the Requirements of Section 409A. The
Grantee acknowledges that the Company, in the exercise of its sole discretion
and without the consent of the Grantee, may amend or modify this Agreement in
any manner and delay the issuance of any Shares issuable pursuant to this
Agreement to the minimum extent necessary to meet the requirements of
Section 409A of the Code as amplified by any Treasury regulations or guidance
from the Internal Revenue Service as the Company deems appropriate or advisable.
In addition, the Company makes no representation that the Award will comply with
Section 409A of the Code and makes no undertaking to prevent Section 409A of the
Code from applying to the Award or to mitigate its effects on any deferrals or
payments made in respect of the Units. The Grantee is encouraged to consult a
tax adviser regarding the potential impact of Section 409A of the Code.
END OF AGREEMENT

6